Citation Nr: 1242303	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  06-28 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder. 

2.  Entitlement to service connection for memory loss due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, and had periods of service in the Kansas Army National Guard (ARNG).

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for the claims on appeal.

In June 2009, the Veteran testified before a Veterans Law Judge (VLJ) at the RO; a copy of the transcript has been associated with the record.

The Veteran's claims were remanded for additional development in August 2009 and June 2011.  The requested development having been completed, the claims again are before the Board.

In July 2012, the Veteran was notified that the VLJ who conducted the June 2009 hearing was no longer with the Board.  He was offered an opportunity to testify at another hearing.  38 C.F.R. §§ 20.707, 20.717 (2012).  The Veteran failed to respond to the July 2012 letter and, therefore, the Board will proceed with adjudicating the Veteran's claims.
 

FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  There is clear and unmistakable evidence demonstrating that the Veteran's generalized anxiety disorder existed prior to his entry into active military service; however, the evidence does not clearly and unmistakably show that the Veteran's pre-existing generalized anxiety disorder was not aggravated by military service.

3.  The most probative evidence of record does not support a finding that the Veteran has memory loss resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and the memory loss is a symptom of the Veteran's generalized anxiety disorder adjudicated otherwise herein.


CONCLUSIONS OF LAW

1.  In the absence of clear and unmistakable evidence to the contrary, generalized anxiety disorder was aggravated during the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).

2.  The criteria for establishing entitlement to service connection for memory loss due to undiagnosed illness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision herein as to the issue of entitlement to service connection for generalized anxiety disorder, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

With respect to the Veteran's memory loss claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in January 2005, August 2005, and August 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The August 2009 letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the January 2005 letter explained to the Veteran the evidence needed to establish entitlement to service connection based on an undiagnosed illness and requested that the Veteran provide VA with the specific symptoms he attributed to an undiagnosed illness due to his service in Southwest Asia.

As noted above, the Veteran also was afforded a hearing before a VLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds the provisions with respect to section 3.103(c) and Bryant moot because, as noted above, the Veteran was offered a new Board hearing in July 2012, but failed to respond.  
Moreover, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

For service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2012).  In this case, the Veteran was afforded VA examinations for memory loss and psychiatric problems in April 2010, with an additional medical opinion by the same examiner in September 2011.  The examiner diagnosed generalized anxiety disorder, and concluded that the disorder began to manifest itself during the Veteran's childhood and was not permanently aggravated by his military service.  In addition, the examiner noted the Veteran's reports of memory loss, but attributed these problems to his generalized anxiety disorder.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file, the Veteran's reported history, his current symptoms, and an objective mental health examination.  The Board, therefore, finds the April 2010 VA examination report and September 2011 medical opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the August 2009 letter from the RO to the Veteran, September 2009 response from the Kansas Adjutant General's Department, the April 2010 VA examination report and September 2011 addendum, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its August 2009 and June 2011 remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection - General Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  However, anxiety disorder is not classified as a psychosis, and service connection for these disorders may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Acquired Psychiatric Disorder

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a pre-existing disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Veteran contends that he incurred or otherwise aggravated a psychiatric disorder as a result of his service in Southwest Asia in 1991.  The Veteran contends that he has experienced ongoing psychiatric symptomatology from that time.

Initially, the Board notes that a medical examination at the time of entrance into active duty service is not of record.  Earlier medical examination reports during the Veteran's ARNG service, including from December 1977, August 1978, November 1979, December 1983, and November 1987, each indicated normal psychiatric examination.  In a December 1990 Report of Medical History shortly before entrance into active duty service, the Veteran reported a history of excessive worry and nervous trouble.  

Initially, the Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Moreover, the December 1990 Report of Medical History does not appear to be an instance where the Veteran was attempting to diagnose a current psychiatric disability.  Instead, the record indicates only that the Veteran reported certain psychiatric symptoms.  Furthermore, the Veteran had reported the same or similar symptoms intermittently prior to December 1990 and psychiatric examination had always been noted as normal.  Based on the foregoing and as there is not a medical examination of record at the time of entry into active duty service, the Veteran will be presumed to have entered service in sound condition with respect to any psychiatric disorder.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes that the Veteran's general anxiety disorder pre-existed his military service.  The medical professionals who have considered the etiology of the Veteran's anxiety disorder have consistently indicated that it manifested during the Veteran's childhood.  While the Board does not find the April 2010 or September 2011 VA examination reports dispositive on the question of aggravation, the reports do strongly support the general proposition that the Veteran had a psychiatric disorder that pre-existed service.  Furthermore, there is no medical or lay opinion that contradicts the VA examiner's conclusions that the Veteran's anxiety disorder pre-existed his military service.  Indeed, all of the competent lay and medical evidence of record (including the Veteran's statements) indicates psychiatric problems of long-standing.  The Board, therefore, finds that there is clear and unmistakable evidence that the Veteran's generalized anxiety disorder pre-existed service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller, 11 Vet. App. at 348; Crowe v. Brown, 7 Vet. App. at 246.  In this case, however, there is both probative clinical and lay evidence of the pre-existing disorder.  

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.  In that regard, the Veteran contends that during his active duty military service in Southwest Asia he began to experience memory problems and additional increased psychiatric symptomatology.  The Veteran's service treatment records are silent as to any memory loss prior to his service in Southwest Asia in 1991, including denying memory loss at the time of his December 1977 ARNG enlistment examination and periodic examinations thereafter.  After the Veteran's service in Southwest Asia, his June 1991 demobilization examination included normal psychiatric examination.  

After active duty service, in August 1994 the Veteran denied depression or suicidal ideas.  In an April 1996 Report of Medical History, the Veteran noted loss of memory or amnesia.  He also reported a history of nervous trouble and that he was unsure of whether he had a history of depression or excessive worry.  Contemporaneous psychiatric examination, however, was normal.  

In November 1998, the Veteran initiated treatment with VA and reported symptoms that included memory loss, lack of energy, and anger outbursts that he felt were related to his service in Southwest Asia.  During a more thorough subsequent assessment in December 1998, the Veteran reported that his thoughts were slowed, he would lose focus, had impaired concentration, and had difficulty with recent and remote memory.  He had little memory for grade school and was unsure of the reason.  The Veteran also reported auditory hallucinations and that at times he "spaces out."  He felt that his problems could be related to exposure to toxins while washing down captured Iraqi equipment in Southwest Asia.  

A January 1999 VA treatment record noted that the Veteran had a life-long generalized anxiety disorder, but not depression.  In February 1999, the Veteran reported problems with concentration.  In February 2005, during a psychiatric assessment the Veteran was able to remember four out of five items immediately and only one out of five items after five minutes.  Remote recall was not intact as to presidents and judgment not intact to structured questions.  His concentration was impaired and his knowledge was not commensurate with his level of education.  The Veteran reported excessive anxiety and worry occurring more days than not for many years.  The Veteran also reported obsessional behavior, including worrying about losing everything in his house to a fire.  He also had compulsions that included checking that the oven, other electrical appliances, and overhead lights were turned off.  These compulsions took up an hour per day or more.  These problems were attributed to his generalized anxiety disorder, obsessive compulsive disorder, and rule out attention deficit/hyperactivity disorder.  In December 2006, the Veteran indicated that his problems with anxiety and memory loss were greatly helped with over-the-counter products and multivitamins.

The Veteran was afforded a VA examination for his mental health problems in April 2010.  At that time, the Veteran reported that he was a chronic worrier and that his long-term memory was good, but that his short-term memory was not good.  As an example the Veteran stated that he had to recheck that he had shut off the boiler valve and worried that water would flood the basement or that the house would burn down because he had forgotten to turn something off.  The Veteran conceded that the problems reported may involve more anxiety or worry than memory problems.  The Veteran also stated that his memory for times, events, and other issues when he was directly involved, but that when such information was communicated to him by his wife he was more likely to have problems remembering.  The examiner stated that the Veteran's reported short-term memory problems were "very hard for him to quantify in any manner and are not very notable on exam today."  In addition, some of the problems attributed by the Veteran to his memory were really symptoms of anxiety, such as rechecking the boiler valve.  In addition, the Veteran reported problems with irritability.  The examiner diagnosed generalized anxiety disorder and concluded that the disorder began to manifest itself during childhood and was not caused by or etiologically related to the Veteran's military service.  The examiner indicated that it was common for those with anxiety disorders to exhibit concentration problems and that this seemed to be more of the Veteran's problem than "memory loss."

The Veteran's claim was returned to the April 2010 for an additional opinion in September 2011.  The examiner noted review of the claims file and extensively discussed the Veteran's treatment history.  The examiner's conclusion remained that the Veteran's anxiety condition existed prior to service and had nothing to do with military service.  The examiner noted that the Veteran's generalized anxiety disorder was not severe and had not required much treatment over the years.  The Veteran had a long marriage, some friends, and enjoyed his sales work.  The reason he initially sought treatment was primarily due to worsening symptoms following the death of his parents and his continuing grief.  His more recent treatments were due to his desire to be granted entitlement to service connection and not due to a desire for treatment.  As such, the examiner concluded that the Veteran's pre-existing generalized anxiety disorder was not aggravated beyond the natural progression of the illness while on active duty.  

Thus, the evidence of record shows a generalized anxiety disorder that pre-existed the Veteran's military service.  The Board recognizes that there are no reports of increased memory loss or other psychiatric symptomatology during the Veteran's active military service.  That said, the Board notes that in the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  In addition, in the first document of record after his active duty service in which he is explicitly asked about his symptoms (i.e. the April 1996 Report of Medical History) the Veteran reported a history of memory loss for the first time.  In addition, the Veteran has been generally consistent in his reports of an onset of memory problems and worsening of overall psychiatric symptomatology beginning during his active duty service in Southwest Asia.  

The Board has considered the April 2010 VA examination report and the September 2011 medical opinion.  With respect to the April 2010 report, the Board notes that the examiner found that most of the Veteran's reported worsening memory symptomatology beginning in service was really concentration problems, which was common in anxiety disorders.  While this opinion would not indicate a worsening of memory, it certainly suggests a worsening of another psychiatric symptom - concentration.  As to the September 2011 opinion, the Board has considered the examiner's opinion that the Veteran's pre-existing generalized anxiety disorder was not aggravated by military service.  The Board finds problematic some of the reasons expressed as underlying the opinion.  In that regard, the examiner noted that the Veteran first sought treatment in 1998 due to worsening symptoms following the recent death of his parents.  However, the examiner failed to discuss the Veteran's first reported history of memory loss in April 1996, which preceded the incidents cited.  Moreover, while the examiner indicated that the Veteran first sought treatment in 1998 following the relatively recent death of his parents, which was the cause of his worsening symptoms, at that time the Veteran indicated that he believed his increased symptoms could be the result of his service in Southwest Asia.  This certainly suggests that the Veteran or others first noticed a change in the Veteran's psychiatric symptoms during or very shortly following separation from active service.  In the same way, the examiner failed to discuss the relevance of the Veteran's lay statements about worsening of his memory and other symptoms that began during his active duty service.  

The Board is somewhat troubled by the Veteran's failure to seek treatment for his psychiatric problems for multiple years after his active duty service.  That said, the Veteran has presented a plausible explanation for such failure, specifically that it was only through the urging of others over the course of multiple years that the Veteran sought treatment for his problems.  In addition, although the Veteran's symptomatology may have worsened to some degree during and after his active duty service, the medical evidence of record clearly demonstrates that his psychiatric problems were not significantly debilitating and that he remained able to function adequately in both occupational and social environments.  Moreover, as discussed, in this case the claim can only be denied for the pre-existing disability if it is shown that the generalized anxiety disorder clearly and unmistakably was not aggravated by service.  Clear and unmistakable evidence is a high standard-the evidence must be undebatable.  Given the problematic medical opinions and the Veteran's lay testimony, it is clear that such a high threshold is not met.

Given the Veteran's reports of worsening symptoms during and after service and the medical evidence and opinions of record, the Board finds that there is not clear and unmistakable evidence that the generalized anxiety disorder was not aggravated by his military service.

In summary, there is competent and probative evidence of record that indicates both that the Veteran's pre-existing generalized anxiety disorder was not aggravated by his military service and competent and probative evidence that it did worsen.  As such, the Board concludes that there is not clear and unmistakable evidence that the generalized anxiety disorder was not aggravated by his military service.  Therefore, the Board concludes service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.303, 3.304.

Memory Loss Claim

In the present case, the Veteran has contended that he suffers from memory loss that is a manifestation of one or more undiagnosed illnesses resulting from his service in the Southwest Asia theater of operations from February 1991 to June 1991.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), in new 38 U.S.C.A. § 1117(g), to include (2) Unexplained rashes or other dermatological signs or symptoms and (3) Headache.  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period has since been extended to December 31, 2016.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2012); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them.  

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d) (2012); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  The Persian Gulf War is defined as the period beginning August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to this case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

Again, the Veteran has contended that he has memory loss due to one or more undiagnosed illness stemming from his service in Southwest Asia.  The crucial inquiry here that must be addressed is whether the evidence supports a finding of a "qualifying chronic disability" manifested by an undiagnosed illness as defined above.  

The Veteran's service treatment records are silent as to any memory loss prior to his service in Southwest Asia in 1991, including denying memory loss at the time of his December 1977 ARNG enlistment examination and periodic examinations thereafter.  After the Veteran's service in Southwest Asia, his June 1991 demobilization examination included normal psychiatric examination.  In an April 1996 Report of Medical History, the Veteran noted loss of memory or amnesia.  

In November 1998, the Veteran initiated treatment with VA and reported symptoms that included memory loss.  During a more thorough subsequent assessment in December 1998, the Veteran reported that his thoughts were slowed, he would lose focus, had impaired concentration, and had difficulty with recent and remote memory.  He felt that his problems could be related to exposure to toxins while washing down captured Iraqi equipment in Southwest Asia.  

In February 1999, the Veteran reported problems with concentration.  In December 2006, the Veteran indicated that his problems with anxiety and memory loss were greatly helped with over-the-counter products and multivitamins.  

In February 2005, during a psychiatric assessment the Veteran was able to remember four out of five items immediately and one out of five items after five minutes.  Remote recall was not intact as to presidents.  His concentration was impaired and his knowledge was not commensurate with his level of education.  These problems were attributed to his generalized anxiety disorder, obsessive compulsive disorder, and rule out attention deficit/hyperactivity disorder.  

The Veteran was afforded a VA examination for his mental health problems in April 2010.  At that time, the Veteran reported that his long-term memory was good, but that his short-term memory was not good.  As an example the Veteran stated that he had to recheck that he had shut off the boiler valve and worried that water would flood the basement or that the house would burn down because he had forgotten to turn something off.  The Veteran conceded that the problems reported could involve more anxiety or worry than memory problems.  The Veteran also stated that his memory for times, events, and other issues when he was directly involved remained intact, but that when such information was communicated to him by his wife he was more likely to have problems remembering.  The examiner stated that the Veteran's reported short-term memory problems were "very hard for him to quantify in any manner and are not very notable on exam today."  In addition, some of the problems attributed by the Veteran to his memory were really symptoms of anxiety, such as rechecking the boiler valve.  The examiner diagnosed general anxiety disorder and indicated that it was common for those with anxiety disorders to exhibit concentration problems and that this seemed to be more of the Veteran's problem than "memory loss."

The claim was returned to the same examiner for an additional medical opinion in September 2011.  The examiner did not specifically discuss the Veteran's memory problems in the opinion.  

With respect to the Veteran's purported memory loss, the Board has considered that neurological and neuropsychological signs are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(6); 38 C.F.R. § 3.317(b)(6) and (7).  However, in the present case, the Veteran's claimed memory loss, to the extent it has been objectively found by medical professionals, has been related to psychiatric problems, including the Veteran's diagnosed anxiety disorder for which service connection has been awarded.  During the April 2010 VA examination, the Veteran acknowledged that certain of the symptoms he considers "memory loss" would be better characterized as anxiety, for example the necessity of rechecking the boiler valve due to worries about flooding.  Otherwise, the examiner noted that other memory problems were due to the Veteran having a lot on his mind, including issues associated with holding three jobs, and that he did not have problems with memory as to activities with which he was specifically involved.  Thus, the examiner found the Veteran's memory problems other than those due to his anxiety to circumstances to be unrelated to the Veteran's military service.  Instead, the memory problems were related to the Veteran's busy schedule and the fact that he was not personally involved in the events or circumstances on which the memories were based.  The Board acknowledges that the February 2005 mental health assessment included the Veteran's immediate recall of four of five items and one out of five after five minutes; however, these problems were discussed within the context of the Veteran's other anxiety symptomatology and diagnosed generalized anxiety disorder and obsessive compulsive disorder.  

Thus, the conclusions of the medical professionals of record demonstrate that the Veteran's memory loss symptoms, to the extent observed, are attributable to a generalized anxiety disorder that pre-existed the Veteran's military service and was not permanently aggravated by such service.  Therefore, the memory loss symptoms the Veteran has here are attributed to a known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his memory loss symptoms are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his memory loss.

To the extent that the symptoms of memory loss have been identified as a symptom of his now service-connected psychiatric disability, the manifestations of memory loss with be addressed in the initial rating to be assigned by the agency of original jurisdiction.  Accordingly, the Board finds that the preponderance of the evidence is against service connection for memory loss due to an undiagnosed illness, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for generalized anxiety disorder is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


